DETAILED ACTION
	The reply filed 27 December 2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s).  See 37 CFR 1.111.
	Applicant submits that the claims have been amended in accordance with the Markush species restriction requirement and further notes that there are “[v]arious examples” of the elected species (remarks, p. 12).  These examples evidently include mutually exclusive subspecies, as identified in the restriction requirement dated 24 June 2021, for which an election was made by original presentation.  The originally examined species related to the processor or equivalent being configured to process information about a tool to change the articulation of the same tool (see restriction requirement dated 24 June 2021, p. 2).  This corresponds to a self-referential closed-loop feedback system (refer to the paragraph bridging pp. 4-5 in the cited restriction requirement).  
	The claims presented both 23 March 2021 and 27 December 2021 are drawn to a species (or “example”) which is mutually exclusive with the species originally examined because it requires the processor or equivalent be configured to process information about two surgical tools, which are distinct from the endoscope, to alter movement of the endoscope (see cited restriction requirement, p. 2).  This corresponds to an open-loop feedback system (refer to the paragraph bridging pp. 4-5 in the restriction requirement dated 24 June 2021).
	The “example” of an open-loop feedback system disclosed in [0459]-[0460] and [0531] (as cited on p. 3 of the restriction requirement dated 24 June 2021) is mutually exclusive with the closed-loop feedback system disclosed in [0396]-[0405] that was originally examined.  While these examples may both constitute “proximity rules,” they are mutually exclusive examples of the originally examined proximity rule embodiment.  There is nothing of record to suggest that these examples are obvious variants and, as explained in the 
	Since applicant has received various actions on the merits for the originally presented invention (i.e., the closed-loop example) of the “proximity rule” originally elected on 16 August 2019, the closed-loop species is constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6, 10-15 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03 directed to Claims for Different Invention Added After an Office Action.

Conclusion
Since the above-referenced reply appears to be bona fide, applicant is given TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793